     Case 2:18-cv-00376-WHA-SMD Document 34 Filed 03/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

SHEDRICK WILLIAMS, #186 278,                    )
                                                )
              Plaintiff,                        )
                                                )
      v.                                        ) CASE NO. 2:18-CV-376-WHA-SMD
                                                )
DR. ELLIS (THE PRACTITIONER),                   )
et al.,                                         )
                                                )
              Defendants.                       )


                                            ORDER

      On February 16, 2021, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. Doc. 32. There being no objection filed to the

Recommendation, and after an independent review of the file and upon consideration of

the Recommendation, it is hereby ORDERED that:

      1.   The Recommendation of the Magistrate Judge is ADOPTED.

      2.   Defendants’ Motions for Summary Judgment are GRANTED.

      3.   This case is DISMISSED with prejudice.

      4.   Costs are taxed against Plaintiff.

      Final Judgment will be entered separately.

      Done, this 10th day of March 2021.



                                     /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
